                                    Case 20-11768-CSS                   Doc 563-2            Filed 11/16/20            Page 1 of 22

                                                                             EXHIBIT A

                                                         Lucky Brand Dungarees, LLC, et al.
                                                                  Case No. 20-11768
                                              Summary Of Hours and Discounted Fees Incurred By Professional
                                                       July 29, 2020 through September 30, 2020

                                                                                                  Total
                                                                                                  Billed           Hourly             Total
             Professional Person         Position & Department                                    Hours         Billing Rate       Compensation
             Anthony Gomez               Senior Associate, Tax - BTS                              16.9          $        384      $     6,489.60
             Jessica Chow                Senior Associate, Tax - SALT                              9.7          $        384      $     3,724.80
             Kim Liang                   Manager, Tax - BTS                                        2.7          $        528      $     1,425.60
             Kristin Ridgway             Managing Director, Tax - BTS                              0.5          $        744      $       372.00
             Matt Moore                  Associate, Tax - BTS                                      0.4          $        288      $       115.20
             Monica Plangman             Associate Director, Bankruptcy & Retention                3.4          $        255      $       867.00
             Stephen Buckley             Manager, Tax - SALT                                       2.6          $        528      $     1,372.80
             Steven Kim Kim              Associate, Tax - SALT                                     0.4          $        288      $       115.20
             Teresa Williams             Associate, Bankruptcy & Retention                         5.4          $        165      $       891.00

             Total Hours and Fees at Discounted Rates                                              42.0                           $        15,373.20


             Discounted Hourly Fees                                                                                               $       15,373.20
             Tax Compliance Services (Federal, State, and Foreign) - Exhibit C1                                                   $      100,000.00         (1)

             2020 - 2021 USIT Compliance Services August 1, 2020 through September 30, 2020 - Exhibit C3                          $        5,678.00         (2)

             Agreed-upon Credit                                                                                                   $      (21,218.93)        (3)

             Total Fees                                                                                                           $       99,832.27
             Out of Pocket Expenses                                                                                               $             -
             Total Fees and Out of Pocket Expenses                                                                                $       99,832.27
             less Holdback Adjustment (20%)                                                                                       $      (19,966.45)
             Net Requested Fees & Out of Pocket Expenses                                                                          $       79,865.82

             Blended Hourly Rate                                                                                $      366.03

             (1)Per the Engagement Letter dated March 10, 2020, KPMG and the Debtors have agreed to an estimated fee range from approximately
             $274,950 to $279,950 to be billed per a payment schedule of $50,000.00 for four months with the final bill to be billed upon delivery of tax
             returns or November 1, 2020. KPMG received $100,000 pre-petition. KPMG is requesting $100,000.00 reflecting services in this first
             monthly fee application period. At 60% of standard rates, the time incurred during the period is $63,350.00.

             (2)KPMG's fee for 2020 - 2021 USIT Compliance Services will be billed at $34 per return (to be billed monthly after completion of services)
             per the engagement letter date May 15, 2020. KPMG is billing in this monthly fee application for 167 completed returns.
             (3)Per the Supplemental Declaration of Kristin Ridgway filed on 10/21/20, KPMG LLP is providing a credit to the Debtors totaling
             $21,218.93.




KPMG LLP Monthly Fee Application                                                                                                                                  Page 1 of 20
                                   Case 20-11768-CSS                    Doc 563-2           Filed 11/16/20             Page 2 of 22

                                                                            EXHIBIT B

                                                         Lucky Brand Dungarees, LLC, et al.
                                                                  Case No. 20-11768
                                                Summary of Hours and Discounted Fees Incurred by Category
                                                       July 29, 2020 through September 30, 2020




                                                                                                                  Total              Total Fees
             Project Category                                                                   Exhibit       Billed Hours           Requested
                                                                                                                      -          $     100,000.00       (1)
             Tax Compliance Services (Federal, State, and Foreign)                                 C1
             Tax Consulting Services (Federal, State, and Foreign)                                 C2              30.3          $      12,333.60
                                                                                                                      -          $       5,678.00       (2)
             2020-2021 USIT Compliance Services                                                    C3
             Retention Services                                                                    C4               4.7          $       1,553.40
             Fee Preparation Services                                                              C5               7.0          $       1,486.20
             Agreed-upon Credit                                                                                                  $     (21,218.93)      (3)

                                                 Total                                                             42.0          $      99,832.27

             (1)Per the Engagement Letter dated March 10, 2020, KPMG and the Debtors have agreed to an estimated fee range from approximately
             $274,950 to $279,950 to be billed per a payment schedule of $50,000.00 for four months with the final bill to be billed upon delivery of tax
             returns or November 1, 2020. KPMG received $100,000 pre-petition. KPMG is requesting $100,000.00 reflecting services in this first
             monthly fee application period. At 60% of standard rates, the time incurred during the period is $63,350.00.

             (2)KPMG's fee for 2020 - 2021 USIT Compliance Services will be $34 per return (to be billed monthly after completion of services) per the
             engagement letter date May 15, 2020. KPMG is billing in this monthly fee application for 167 completed returns.
             (3)Per the Supplemental Declaration of Kristin Ridgway filed on 10/21/20, KPMG LLP is providing a credit to the Debtors totaling
             $21,218.93.




KPMG LLP Monthly Fee Application                                                                                                                              Page 2 of 20
                                   Case 20-11768-CSS              Doc 563-2         Filed 11/16/20          Page 3 of 22

                                                          EXHIBIT C1

                                             Lucky Brand Dungarees, LLC, et al.
                                                      Case No. 20-11768
                                      Tax Compliance Services (Federal, State, and Foreign)
                                           July 29, 2020 through September 30, 2020


Name                       Title         Date                                   Description                               Hours   Amount

 Jessica Chow        Senior Associate,    07/29/20   Communication to KPMG Federal Tax Team regarding follow-up           0.1
                     Tax - SALT                      questions on apportionment / revenue.

 Anthony Gomez Senior Associate,          07/29/20   Senior associate review, as of 07/29/20, of LBD Intermediate         0.2
               Tax - BTS                             workpaper documentation received from paraprofessional team.


 Jessica Chow        Senior Associate,    07/29/20   Communication to S. Buckley (KPMG) regarding strategy with           0.2
                     Tax - SALT                      respect to TX second extension proceedings.

 Jessica Chow        Senior Associate,    08/03/20   Senior associate review, as of 08/03/20, of the 2019 tax provision   1.2
                     Tax - SALT                      to update the TX calculation for gross receipts.

 Anthony Gomez Senior Associate,          08/03/20   Senior associate review, as of 08/93/20, of updated LBD              1.3
               Tax - BTS                             Intermediate workpaper documentation received from KPMG
                                                     paraprofessional team.
 Kim Liang           Manager, Tax -       08/04/20   Communications to KPMG engagement team regarding                     0.5
                     BTS                             outstanding request items / engagement status.
 Stephen Buckley Manager, Tax -           08/04/20   Manager review, as of 08/04/20, concurrently updating the TX         0.6
                 SALT                                second extension workpaper documentation for new voucher /
                                                     XML PBCs ("Provided by Client").
 Jessica Chow        Senior Associate,    08/04/20   Senior associate review, as of 08/04/20, concurrently updating       1.4
                     Tax - SALT                      second Texas extension voucher for updated extension
                                                     calculation.
 Jessica Chow        Senior Associate,    08/05/20   Communication to KPMG federal tax team with the updated TX           0.7
                     Tax - SALT                      calculation / voucher.

 Anthony Gomez Senior Associate,          08/05/20   Senior associate review, as of 08/05/20, concurrently updating of    3.1
               Tax - BTS                             depreciation adjustments made by paraprofessionals.

 Scot Grierson       Partner, Tax -       08/06/20   Partner review, as of 08/06/20, concurrently approving the TX        0.5
                     SALT                            second extension.
 Kim Liang           Manager, Tax -       08/06/20   Manager review, as of 08/06/20, of LBD parent's schedule K-1s.       0.5
                     BTS
 Anthony Gomez Senior Associate,          08/06/20   Senior associate review, as of 08/06/20, concurrently updating       2.3
               Tax - BTS                             depreciation adjustments made by paraprofessionals per my
                                                     comments sent on 08/05/20.
 Jessica Chow        Senior Associate,    08/10/20   Prepare e-file request for TX 2nd Extension.                         0.2
                     Tax - SALT

 Stephen Buckley Manager, Tax -           08/12/20   Manager review, as of 08/12/20, concurrently updating LBD            0.2
                 SALT                                USA Philly NBT return as well as providing return comments.




KPMG LLP Monthly Fee Application                                                                                                       Page 3 of 20
                                   Case 20-11768-CSS               Doc 563-2         Filed 11/16/20           Page 4 of 22

                                                          EXHIBIT C1

                                             Lucky Brand Dungarees, LLC, et al.
                                                      Case No. 20-11768
                                      Tax Compliance Services (Federal, State, and Foreign)
                                           July 29, 2020 through September 30, 2020


Name                       Title         Date                                    Description                               Hours   Amount

 Stephen Buckley Manager, Tax -           08/12/20   Manager review, as of 08/12/20, concurrently updating LBD             0.4
                 SALT                                USA WI return as well as providing comments.
 Stephen Buckley Manager, Tax -           08/12/20   Continue, from earlier in the day on 08/12/20, manager review,        0.4
                 SALT                                concurrently updating LBD USA Philly NBT return as well as
                                                     providing return comments.
 Stephen Buckley Manager, Tax -           08/12/20   Manager review, as of 08/12/20, concurrently updating LBD             0.6
                 SALT                                USA NYS return as well as providing return comments.

 Stephen Buckley Manager, Tax -           08/13/20   Manager review, as of 08/13/20, concurrently updating LBD             0.2
                 SALT                                USA Philly BIRT return as well as providing return comments.
 Stephen Buckley Manager, Tax -           08/13/20   Manager review, as of 08/13/20, concurrently updating LBD             0.2
                 SALT                                USA OH return as well as providing return comments.
 Jessica Chow        Senior Associate,    08/13/20   Senior associate review, as of 08/13/20, of due dates for DRE         0.3
                     Tax - SALT                      state returns to prepare the request list for the federal tax team,
                                                     concurrently updating the state request tracker for updated due
                                                     dates.
 Stephen Buckley Manager, Tax -           08/13/20   Manager review, as of 08/13/20, concurrently updating the LBD         0.3
                 SALT                                USA PA return as well as providing return comments.
 Kim Liang           Manager, Tax -       08/13/20   Communication to SALT team regarding deliverables timeline /          0.4
                     BTS                             status.
 Jessica Chow        Senior Associate,    08/13/20   Call with S. Buckley (KPMG) to discuss federal, state timeline,       0.4
                     Tax - SALT                      return status, CARES act items to consider, and outstanding state
                                                     proformas.
 Stephen Buckley Manager, Tax -           08/13/20   Call with J. Chow (KPMG) to discuss federal, state timeline,          0.4
                 SALT                                return status, CARES act items to consider, and outstanding state
                                                     proformas.
 Kim Liang           Manager, Tax -       08/13/20   Manager review, as of 8/13/20, of LB Intermediate taxable             1.4
                     BTS                             income workpaper documentation.

 Stephen Buckley Manager, Tax -           08/14/20   Manager review, concurrently updating, as of 08/14/20, the LBD        0.3
                 SALT                                USA OK return as well as providing return comments.

 Stephen Buckley Manager, Tax -           08/14/20   Manager review, as of 08/14/20, concurrently updating the LBD         0.4
                 SALT                                USA RI return as well as providing comments.

 Stephen Buckley Manager, Tax -           08/14/20   Manager review, as of 08/14/20, concurrently updating the LBD         0.6
                 SALT                                USA NJ return as well as providing comments.

 Stephen Buckley Manager, Tax -           08/14/20   Manager review, as of 08/14/20, concurrently updating the LBD         0.7
                 SALT                                USA OR return as well as providing comments.




KPMG LLP Monthly Fee Application                                                                                                        Page 4 of 20
                                   Case 20-11768-CSS               Doc 563-2          Filed 11/16/20          Page 5 of 22

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                   Description                               Hours   Amount

 Jessica Chow        Senior Associate,     08/16/20   Draft responses to S. Buckley's (KPMG) state return comments         0.2
                     Tax - SALT                       for LBD USA.

 Steven Kim Kim Associate, Tax -           08/17/20   Associate review, as of 08/17/20,concurrently updating the State     0.9
                SALT                                  returns for LBD USA to ensure S. Buckley (KPMG) comments
                                                      are cleared / ready for partner review.
 Anthony Gomez Senior Associate,           08/17/20   Update, as of 08/17/20, the LBDS USA workpaper                       1.3
               Tax - BTS                              documentation for required formatting / presentation of the
                                                      proforma returns.
 Jessica Chow        Senior Associate,     08/18/20   Senior associate review, as of 08/18/20, concurrently updating       0.4
                     Tax - SALT                       the LBD USA state return to incorporate comments from S.
                                                      Buckley (KPMG).
 Stephen Buckley Manager, Tax -            08/18/20   Manager review, as of 08/18/20, concurrently updating revised        0.6
                 SALT                                 LBD USA WI return for updates from J. Chow (KPMG).

 Jessica Chow        Senior Associate,     08/18/20   Senior associate review, as of 08/18/20, of the LBD USA state        0.9
                     Tax - SALT                       returns for the incorporation of S. Buckley's (KPMG) comments.

 Stephen Buckley Manager, Tax -            08/18/20   Manager review, as of 08/18/20, of final Parent state K-1 package    1.1
                 SALT                                 of federal / state returns.
 Jessica Chow        Senior Associate,     08/18/20   Update, as of 08/18/20, to reports for filings on 09/15/20 as well   1.6
                     Tax - SALT                       as tracker for paper / e-filings.

 Matt Moore          Associate, Tax -      08/19/20   Communications to K. Ridgway (KPMG) regarding the                    0.2
                     BTS                              bankruptcy court requirements per the meeting we had on
                                                      8/13/20.

 Stephen Buckley Manager, Tax -            08/19/20   Manager review, as of 08/19/20, concurrently updating revised        0.4
                 SALT                                 LBD USA NYC UBT return for updates from J. Chow (KPMG).

 Stephen Buckley Manager, Tax -            08/19/20   Manager review, as of 08/19/20, concurrently updating revised        0.5
                 SALT                                 LBD USA MS return for updates from J. Chow (KPMG).
 Jessica Chow        Senior Associate,     08/19/20   Senior associate review, as of 08/19/20, concurrently updating       0.9
                     Tax - SALT                       the LBD Parent returns for CA / GA / NJ / NYC.

 Steven Kim Kim Associate, Tax -           08/19/20   Associate review, as of 08/19/20, concurrently updating the          1.1
                SALT                                  revised LBD USA state returns received from the KPMG off-
                                                      shore team (UT Form TC 65 / TN Form 170 / PA 20S / OR 65 /
                                                      OK514 / NJ CBT 1065 / NE 1065N / NC D-403 / MS 84-105).




KPMG LLP Monthly Fee Application                                                                                                        Page 5 of 20
                                   Case 20-11768-CSS               Doc 563-2          Filed 11/16/20          Page 6 of 22

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                   Description                            Hours   Amount

 Anthony Gomez Senior Associate,           08/19/20   Updating, as of 08/19/20, the book to tax adjustments in the      1.7
               Tax - BTS                              workpaper documentation for LBD intermediate by entity (LBD,
                                                      LBDS, LB PR).
 Matt Moore          Associate, Tax -      08/19/20   Associate review, as of 08/19/20, of Federal 1065 after           2.3
                     BTS                              paraprofessional's preparation.
 Jessica Chow        Senior Associate,     08/19/20   Senior associate review, as of 08/19/20, concurrently updating    2.5
                     Tax - SALT                       the LBD USA state returns (KY / NYS / CA / CT / NYC / OH /
                                                      IL / NM / RI) received from the KPMG off-shore team.
 Anthony Gomez Senior Associate,           08/19/20   Senior associate review, concurrently updating, as of 08/19/20,   2.6
               Tax - BTS                              the proforma returns prepared by the paraprofessionals.

 Matt Moore          Associate, Tax -      08/19/20   Update, as of 08/19/20, Proforma CSOW to carve out adjustment     2.9
                     BTS                              values attributable to LBD Stores.
 Matt Moore          Associate, Tax -      08/20/20   Update, as of 08/20/20, Lucky Brand Dungarees Stores USA,         0.2
                     BTS                              LLC Control Log for federal proforma return received from
                                                      paraprofessional team.

 Stephen Buckley Manager, Tax -            08/20/20   Manager review, as of 08/20/20, concurrently updating revised     0.4
                 SALT                                 LBD USA NH return for J. Chow (KPMG) updates.

 Anthony Gomez Senior Associate,           08/20/20   Preparing federal / state deliverable for client (LBD Parent).    1.5
               Tax - BTS

 Kim Liang           Manager, Tax -        08/20/20   Manager review, as of 08/20/20, concurrently updating of LBD      1.5
                     BTS                              Intermediate tax return workpaper documentation for taxable
                                                      income / book / tax items.
 Stephen Buckley Manager, Tax -            08/20/20   Manager review, as of 08/20/20, concurrently updating of LBD      1.6
                 SALT                                 USA CA return for J. Chow (KPMG) updates.

 Jessica Chow        Senior Associate,     08/20/20   Update, as of 08/20/20, the tax calculation for Section 163j /    1.9
                     Tax - SALT                       CARES Act for both state / federal purposes.

 Jessica Chow        Senior Associate,     08/20/20   Senior associate review, as of 08/20/20, concurrently updating    2.8
                     Tax - SALT                       PBCs to prepare the LBD Intermediate apportionment tax
                                                      workpaper documentation for proper LT apportionment.
 Anthony Gomez Senior Associate,           08/20/20   Senior associate review, as of 08/20/20, LBDS USA proforma        3.5
               Tax - BTS                              return / workpaper documentation for GILTI (Global Intangible
                                                      Low-Taxed Income) for LBD Intermediate.
 Stephen Buckley Manager, Tax -            08/21/20   Manager review, as of 08/21/20, concurrently updating revised     0.6
                 SALT                                 apportionment PBC received from J. Chow (KPMG).
 Jessica Chow        Senior Associate,     08/23/20   Update, as of 08/23/20, the LBD USA WI return per S. Buckley's    0.2
                     Tax - SALT                       (KPMG) comments.




KPMG LLP Monthly Fee Application                                                                                                     Page 6 of 20
                                   Case 20-11768-CSS               Doc 563-2          Filed 11/16/20             Page 7 of 22

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                   Description                              Hours   Amount

 Jessica Chow        Senior Associate,     08/23/20   Communication to KPMG off-shore team regarding compliance           0.8
                     Tax - SALT                       timing / role responsibilities / instructions to update the FAS
                                                      report for LBD intermediate per S. Buckley's (KPMG) comments.

 Matt Moore          Associate, Tax -      08/24/20   Associate review, as of 08/24/20, of Lucky Brand Dungarees          0.5
                     BTS                              Stores USA, LLC's updated form 1065 received from
                                                      paraprofessional team.
 Steven Kim Kim Associate, Tax -           08/24/20   Prepared transmittal letter for LBD USA Client Deliverable.         0.6
                SALT
 Jessica Chow   Senior Associate,          08/25/20   Senior associate review, as of 08/25/20, of state return            0.4
                Tax - SALT                            deliverable for LBD USA.

 Kim Liang           Manager, Tax -        08/25/20   Manager review, as of 08/25/20, of LBD intermediate LLC             0.5
                     BTS                              workpaper documentation.
 Steven Kim Kim Associate, Tax -           08/25/20   Associate review, as of 08/25/20, concurrently updating per S.      1.3
                SALT                                  Buckley's (KPMG) comments regarding AL / LA-IT-265 / MA
                                                      Form 3 / MN Form M3 / MS 84-105.
 Anthony Gomez Senior Associate,           08/25/20   Senior associate review, as of 08/25/20, concurrently updating      3.0
               Tax - BTS                              proforma returns for K. Miyake's (LBD USA) questions on the
                                                      LBD Parent return.
 Jessica Chow        Senior Associate,     08/26/20   Update, as of 08/25/20, the LBD Parent CA / NYC / NY / NJ           0.6
                     Tax - SALT                       returns per client comments.

 Stephen Buckley Manager, Tax -            08/26/20   Manager review, as of 08/26/20, concurrently updating finalized     0.7
                 SALT                                 Client deliverable prepared by J. Chow (KPMG) and drafting
                                                      deliverable email to client regarding returns.

 Anthony Gomez Senior Associate,           08/26/20   Update, as of 08/26/20, the LBD Intermediate return per K. Liang    1.0
               Tax - BTS                              (KPMG) comments.

 Anthony Gomez Senior Associate,           08/26/20   Creating proforma workpapers for proforma returns for LBDS /        2.0
               Tax - BTS                              LBD.

 Steven Kim Kim Associate, Tax -           08/26/20   Associate review, as of 08/26/20, concurrently updating per S.      3.2
                SALT                                  Buckley's (KPMG) comments regarding NE / NJ CBT / NJ /
                                                      NYC / OH / PA / RI / SC / TN / UT / VA / WI / WV returns.

 Rishi Parikh        Senior Manager,       08/27/20   Senior Manager review, concurrently updating, as of 8/27/20, the    0.7
                     Tax - BTS                        2019 UNICAP Calculation.
 Zack Stevens        Senior Associate,     08/27/20   Manager review, as of 08/27/20, concurrently updating the 2019      1.5
                     Tax - BTS                        UNICAP Calculation.




KPMG LLP Monthly Fee Application                                                                                                       Page 7 of 20
                                   Case 20-11768-CSS                Doc 563-2          Filed 11/16/20          Page 8 of 22

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                    Description                                Hours   Amount

 Jessica Chow        Senior Associate,     08/28/20   Senior associate review, as of 08/28/20, of LBD Parent federal         0.9
                     Tax - SALT                       return to determine updates needed on state returns.


 Steven Kim Kim Associate, Tax -           08/28/20   Prepared final Client delivery package for LBD USA returns for         1.7
                SALT                                  09/15/20 filing including, all signature pages for client to signoff
                                                      / payment summary / clearing state return comments / client
                                                      informational items.
 Anthony Gomez Senior Associate,           08/28/20   (1.0) Senior associate review, as of 08/28/20, of the Section 351      3.2
               Tax - BTS                              amounts transferred between the LBD parent to LBD
                                                      Intermediate. (2.2) Update, as of 08/28/20, the book to tax
                                                      reconciliation from the Form 1120 format to the Form 1065
                                                      format for LBD / LBDS.
 Jessica Chow        Senior Associate,     08/29/20   Preparing LBD Intermediate apportionment workpaper                     1.8
                     Tax - SALT                       documentation based on client's apportionment PBC.

 Kristin Ridgway Managing                  08/31/20   Managing director review, as of 08/31/20, of the finalized LBD         0.1
                 Director, Tax -                      USA federal tax return / approved for release.
                 BTS
 Rishi Parikh    Senior Manager,           08/31/20   Senior manager review, as of 08/31/20, concurrently updating the       0.5
                 Tax - BTS                            2019 UNICAP Calculation for Schedule M adjustments.

 Stephen Buckley Manager, Tax -            08/31/20   Manager review, as of 08/31/20, of Q3 financial estimates              0.5
                 SALT                                 provided by the client.
 Jessica Chow        Senior Associate,     08/31/20   Update, as of 08/31/20, the LBD Intermediate apportionment for         2.1
                     Tax - SALT                       NYC / MCTD apportionment.

 Anthony Gomez Senior Associate,           08/31/20   Continue, from earlier in the day on 08/31/20, senior associate        2.4
               Tax - BTS                              review, concurrently updating proforma returns for LBDS / LBD
                                                      K. Miyake (LBD USA) comments.
 Anthony Gomez Senior Associate,           08/31/20   Senior associate review, as of 08/31/20, concurrently updating         3.9
               Tax - BTS                              proforma returns for LBDS / LBD K. Miyake (LBD USA)
                                                      comments.

 Matt Moore          Associate, Tax -      09/01/20   Communications to paraprofessionals to define instructions in the      0.2
                     BTS                              control log for qualifying LBD Parent Holdings / LLC / LBD
                                                      USA, LLC returns.
 Stephen Buckley Manager, Tax -            09/01/20   Manager review, as of 08/31/20, of the LBDS USA RI SMLLC               0.3
                 SALT                                 return from J. Chow (KPMG) updates.
 Anthony Gomez Senior Associate,           09/01/20   Communications to M. Moore (KPMG) regarding updates                    0.3
               Tax - BTS                              needed on the proforma returns.




KPMG LLP Monthly Fee Application                                                                                                          Page 8 of 20
                                   Case 20-11768-CSS                Doc 563-2          Filed 11/16/20           Page 9 of 22

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                    Description                             Hours   Amount

 Jessica Chow        Senior Associate,     09/01/20   Senior associate review, as of 09/1/20, of the SMLLC filing due     0.4
                     Tax - SALT                       dates to ensure correct dates after the ownership changed.

 Jessica Chow        Senior Associate,     09/01/20   Senior associate review, as of 09/01/20,concurrently updating the   1.1
                     Tax - SALT                       apportionment workpaper documentation per comments from
                                                      client regarding amounts that did not match the federal return.

 Jessica Chow        Senior Associate,     09/01/20   Associate review, as of 09/01/20, concurrently updating the LBD     1.2
                     Tax - SALT                       Parent CA XML for M-1 updates received for the client.

 Jessica Chow        Senior Associate,     09/01/20   Update, as of 09/01/20, the state tax addback for LBD               1.4
                     Tax - SALT                       Intermediate for finalized proformas for LBD / LBDS.


 Anthony Gomez Senior Associate,           09/02/20   Drafting strategy for the preparation / filing of the returns for   0.3
               Tax - BTS                              federal / state.

 Stephen Buckley Manager, Tax -            09/02/20   Manager review, as of 09/02/20, of LBDS USA AL SMLLC                0.4
                 SALT                                 return.
 Jessica Chow        Senior Associate,     09/02/20   Draft processing requests for the paper files / e-files for LBD     0.6
                     Tax - SALT                       Parent.

 Matt Moore          Associate, Tax -      09/02/20   Associate review, as of 09/02/20, concurrently updating revised     0.8
                     BTS                              LBD Parent XML / LBD USA XML received from
                                                      paraprofessionals.
 Steven Kim Kim Associate, Tax -           09/02/20   Associate review, as of 09/02/20, concurrently updating the 2019    1.5
                SALT                                  state AZ form 120 return.
 Jessica Chow        Senior Associate,     09/02/20   Updating, as of 09/02/20, the Lucky Intermediate Q3 calculation     1.7
                     Tax - SALT                       for gross receipts tax / apportionment / federal taxable income /
                                                      net worth.
 Stephen Buckley Manager, Tax -            09/03/20   Manager review, as of 09/03/20, of LBDS USA CA SMLLC                0.2
                 SALT                                 return.
 Jessica Chow        Senior Associate,     09/03/20   Draft summary of LBD Parent Federal K-1s.                           0.2
                     Tax - SALT

 Jessica Chow        Senior Associate,     09/03/20   Update, as of 09/03/20, the state tax addback workpaper             0.3
                     Tax - SALT                       documentation as well as sending to the Client.

 Jessica Chow        Senior Associate,     09/03/20   Senior associate review, concurrently updating, as of 9/3/20,       1.6
                     Tax - SALT                       SMLLC returns for LBD Stores USA AL / CA / RI / AL.




KPMG LLP Monthly Fee Application                                                                                                       Page 9 of 20
                                   Case 20-11768-CSS              Doc 563-2         Filed 11/16/20          Page 10 of 22

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                  Description                              Hours   Amount

 Anthony Gomez Senior Associate,           09/04/20   Communications to K. Liang (KPMG) with the updated strategy        0.3
               Tax - BTS                              for the preparation / filing of the returns for federal / state.


 Stephen Buckley Manager, Tax -            09/04/20   Call with LBD USA regarding outstanding 09/15/20 filing            0.4
                 SALT                                 requirements / state tax addback for LBD USA / Intermediate
                                                      apportionment updates.
 Jessica Chow        Senior Associate,     09/04/20   Senior associate review, as of 09/04/20, concurrently updating     0.8
                     Tax - SALT                       the LBD Parent CA e-file after rejection to include a summary of
                                                      partners from the K-1s.
 Steven Kim Kim Associate, Tax -           09/04/20   Associate review, as of 09/4/20, of PBC to compile the OR          1.9
                SALT                                  partner list for the LBD Parent holdings including FEIN number /
                                                      address / state modification.
 Jessica Chow        Senior Associate,     09/05/20   Senior associate review, as of 09/05/20, of LBD Parent's paper     0.3
                     Tax - SALT                       processing assembly for signature page / federal attachments /
                                                      certified mailer addresses.
 Jessica Chow        Senior Associate,     09/05/20   Senior associate review, as of 09/05/2020, concurrently updating   2.1
                     Tax - SALT                       the LBDS USA CA / AL/ returns per S. Buckley's (KPMG)
                                                      comments regarding form instructions for what to show on the
                                                      return / BPT rules / 2019 apportionment.
 Jessica Chow        Senior Associate,     09/07/20   Senior associate review, as of 09/07/20, concurrently updating     0.4
                     Tax - SALT                       the LBDS USA / LBDS Q3 packages for updated apportionment
                                                      workpaper documentation.
 Anthony Gomez Senior Associate,           09/07/20   Continue, from earlier in the day on 09/07/20, senior associate    3.4
               Tax - BTS                              review, concurrently updating Proforma Returns for LBD /
                                                      LBDS.
 Anthony Gomez Senior Associate,           09/07/20   Senior associate review, as of 09/07/20, concurrently updating     3.9
               Tax - BTS                              Proforma Returns for LBD / LBDS.

 Jessica Chow        Senior Associate,     09/08/20   Communication to Client regarding updated state Q3 vouchers.       0.2
                     Tax - SALT

 Anthony Gomez Senior Associate,           09/08/20   Continue, from earlier in the day on 09/08/20, senior associate    2.0
               Tax - BTS                              review, concurrently updating the Proforma Returns for LBD /
                                                      LBDS.
 Anthony Gomez Senior Associate,           09/08/20   Continue, as of 09/08/20, senior associate review, concurrently    2.0
               Tax - BTS                              updating Proforma Returns for LBD / LBDS.

 Matt Moore          Associate, Tax -      09/09/20   Update, as of 09/09/20, of paraprofessional's control log for      0.2
                     BTS                              preparation of LBD Parent Holdings / LBD USA LLC XML's.




KPMG LLP Monthly Fee Application                                                                                                     Page 10 of 20
                                   Case 20-11768-CSS             Doc 563-2          Filed 11/16/20          Page 11 of 22

                                                          EXHIBIT C1

                                            Lucky Brand Dungarees, LLC, et al.
                                                     Case No. 20-11768
                                     Tax Compliance Services (Federal, State, and Foreign)
                                          July 29, 2020 through September 30, 2020


Name                       Title         Date                                   Description                                Hours   Amount

 Jessica Chow        Senior Associate,    09/09/20   Senior associate review, as of 09/09/20, concurrently updating        1.3
                     Tax - SALT                      LBD USA for AL / IL / IN / MS / NE /OR / RI / WI / WV returns
                                                     per S. Buckley's (KPMG) comments.

 Anthony Gomez Senior Associate,          09/09/20   Continue, from earlier in the day on 09/09/20, senior associate       1.6
               Tax - BTS                             review, concurrently updating Proforma Returns for LBD /
                                                     LBDS.
 Anthony Gomez Senior Associate,          09/09/20   Continue, as of 09/09/20, senior associate review, concurrently       3.2
               Tax - BTS                             updating Proforma Returns for LBD / LBDS.

 John Harper         Director, Tax        09/10/20   Communication to S. Buckley (KPMG) regarding filing                   0.5
                     WNT                             requirements for TN FAE for entity classification (i.e., checked to
                                                     be taxed as a corporation) / short period return for franchises.

 Stephen Buckley Manager, Tax -           09/10/20   Call with K. Miyake (LBD USA) regarding Q3 payments / TN              0.5
                 SALT                                LBD Stores required filing.
 Jessica Chow        Senior Associate,    09/10/20   Prepare the delivery package to the client for the SMLLC returns      1.7
                     Tax - SALT                      due 9/15 / updated Q3 calculation for 2020.

 Anthony Gomez Senior Associate,          09/10/20   Compiling workpaper documentation, concurrently reviewing             2.5
               Tax - BTS                             returns / e-filing packages for the client delivery.

 Anthony Gomez Senior Associate,          09/11/20   Continue, as of 09/11/20, compiling workpaper documentation,          0.5
               Tax - BTS                             concurrently reviewing returns / e-filing packages for the client
                                                     delivery.
 Jessica Chow        Senior Associate,    09/11/20   Senior associate review, as of 09/11/20,concurrently updating         0.9
                     Tax - SALT                      paper processing request for LBD US to ensure completeness.

 Jessica Chow        Senior Associate,    09/12/20   Senior associate review, as of 09/12/20, for LBD USA XMLs             1.8
                     Tax - SALT                      9/15 / 10/15 per K. Miyake's (LBD USA) comments.

 Jessica Chow        Senior Associate,    09/13/20   Senior associate review, concurrently updating the LBD USA            1.7
                     Tax - SALT                      XMLs for CA / RI.

 Steven Kim Kim Associate, Tax -          09/13/20   Update, as of 09/13/20, the SC / TN 2019 state returns for XML        2.9
                SALT                                 issues in order to requalify the XMLs for the e-filing states for
                                                     submission.
 Anthony Gomez Senior Associate,          09/14/20   Senior associate review, as of 09/14/20, of correspondence from       0.5
               Tax - BTS                             paraprofessional team regarding updates to the LBD Intermediate
                                                     workpaper documentation.
 Jessica Chow        Senior Associate,    09/14/20   Update, as of 09/14/20, the tracker for LBD USA e-fillings            0.7
                     Tax - SALT                      successfully submitted / e-filings rejected.




KPMG LLP Monthly Fee Application                                                                                                       Page 11 of 20
                                   Case 20-11768-CSS               Doc 563-2         Filed 11/16/20           Page 12 of 22

                                                           EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                       Title          Date                                   Description                              Hours   Amount

 Matt Moore          Associate, Tax -      09/14/20   Drafting e-file requests for LBD USA, LLC / LBD Parent              0.8
                     BTS                              Holdings, LLC to send to processing.
 Jessica Chow        Senior Associate,     09/15/20   Resubmitting LBD USA AL e-filing as it was rejected,                0.2
                     Tax - SALT                       concurrently updating the filing tracker for e-file acceptance.

 Steven Kim Kim Associate, Tax -           09/16/20   Update, as of 09/16/20, the Control log for paraprofessionals in    0.2
                SALT                                  regards to TN efile processing.
 Anthony Gomez Senior Associate,           09/16/20   senior associate review, as of 09/16/20, concurrently updating      2.3
               Tax - BTS                              LBD Intermediate workpaper documentation received from
                                                      paraprofessional team.
 Steven Kim Kim Associate, Tax -           09/17/20   Update, as of 09/17/20, the TN XML to requalify.                    0.4
                SALT
 Anthony Gomez Senior Associate,           09/17/20   Continue, as of 09/17/2020, senior associate review, concurrently   2.8
               Tax - BTS                              updating LBD Intermediate workpaper documentation received
                                                      from paraprofessional team.
 Jessica Chow        Senior Associate,     09/18/20   Communications to LBD USA with 10/15/20 paper filed returns         0.4
                     Tax - SALT                       for processing.

 Anthony Gomez Senior Associate,           09/21/20   Senior associate review, as of 9/21/20, of Form 1120 for LBD        0.5
               Tax - BTS                              Intermediate.

 Jessica Chow        Senior Associate,     09/21/20   Senior associate review, as of 09/21/20, concurrently updating      0.6
                     Tax - SALT                       assembled package for LBD USA 10/15 returns from processing
                                                      for submission.
 Jessica Chow        Senior Associate,     09/21/20   Senior associate review, of LBD Intermediate workpaper              0.8
                     Tax - SALT                       documentation per S. Buckley (KPMG) comments regarding
                                                      Section 163j / apportionment / depreciation / state tax addback.

 Anthony Gomez Senior Associate,           09/22/20   Continue, as of 09/21/20, senior associate review, of Form 1120     0.8
               Tax - BTS                              for LBD Intermediate.

 Jessica Chow        Senior Associate,     09/23/20   Communication to S. Kim (KPMG) regarding compiling e-file           0.6
                     Tax - SALT                       acceptances / certified mailers.

 Steven Kim Kim Associate, Tax -           09/23/20   (1.1) Prepare the acceptance package for the LBD parent             1.8
                SALT                                  holdings / LBD USA / LBD stores LLC. (.7) Compile acceptance
                                                      report from GoRS tax software / certified mail receipts from the
                                                      processing center.
 Anthony Gomez Senior Associate,           09/28/20   Prepare responses to questions fom K. Miyake (LB) regarding         1.0
               Tax - BTS                              State & Local Tax.




KPMG LLP Monthly Fee Application                                                                                                      Page 12 of 20
                                    Case 20-11768-CSS                  Doc 563-2           Filed 11/16/20            Page 13 of 22

                                                              EXHIBIT C1

                                               Lucky Brand Dungarees, LLC, et al.
                                                        Case No. 20-11768
                                        Tax Compliance Services (Federal, State, and Foreign)
                                             July 29, 2020 through September 30, 2020


Name                        Title         Date                                        Description                                    Hours         Amount

 Steven Kim Kim Associate, Tax -            09/28/20     (2.2) Update, as of 09/28/20, the LBD intermediate                           3.4
                SALT                                     apportionment factors in GoRS. (1.2) Prepare package for LBD
                                                         Management for client delivery.
 Matt Moore          Associate, Tax -       09/29/20     Communications to KPMG engagement team with updated LBD                      0.2
                     BTS                                 Intermediate workpaper documentation.

 Matt Moore          Associate, Tax -       09/29/20     Associate review, as of 09/29/20, of LB Management XML.                      0.2
                     BTS
 Matt Moore          Associate, Tax -       09/29/20     Drafted Instructions Letter for LB Management manual.                        0.3
                     BTS
 John Harper         Director, Tax          09/29/20     Communication to S. Buckley (KPMG) regarding transfer of                     0.4
                     WNT                                 payments from Lucky Brand Dungaree Stores, LLC to LBD
                                                         Intermediate Holdings, LLC for TN Franchise / Excise tax
                                                         purposes as a result of Intermediate becoming the TN filer for
                                                         2019.

 Matt Moore          Associate, Tax -       09/29/20     Update, as of 09/29/20, LB Management XML in order to                        0.6
                     BTS                                 requalify XMLs for the e-filing.

 Matt Moore          Associate, Tax -       09/29/20     Continue, from earlier in the day, drafting Instructions Letter for          0.6
                     BTS                                 LB Management manual.
 Steven Kim Kim Associate, Tax -            09/29/20     Update, as of 09/29/20, the LBD intermediate apportionment                   3.3
                SALT                                     factors in GoRS to address tax software issue with apportionment
                                                         inputs.
 Jessica Chow        Senior Associate,      09/30/20     Update, as of 09/30/20, the LBD Intermediate depreciation                    1.0
                     Tax - SALT                          adjustment per S. Buckley's (KPMG) comments regarding the
                                                         Section 163j calculation.

                                          Total Tax Compliance Services (Federal, State, and Foreign)                                          $    100,000.00        (1)



(1)
    Per the Engagement Letter dated March 10, 2020, KPMG and the Debtors have agreed to an estimated fee range from approximately $274,950 to $279,950 to be
billed per a payment schedule of $50,000.00 for four months with the final bill to be billed upon delivery of tax returns or November 1, 2020. KPMG received
$100,000 pre-petition. KPMG is requesting $100,000.00 reflecting services in this first monthly fee application period. At 60% of standard rates, the time incurred
during the period is $63,350.00.




KPMG LLP Monthly Fee Application                                                                                                                           Page 13 of 20
                                   Case 20-11768-CSS             Doc 563-2         Filed 11/16/20         Page 14 of 22

                                                                     EXHIBIT C2

                                                        Lucky Brand Dungarees, LLC, et al.
                                                                 Case No. 20-11768
                                                 Tax Consulting Services (Federal, State, and Foreign)
                                                      July 29, 2020 through September 30, 2020


         Name                       Date      Description                                                Hours       Rate        Amount

          Anthony Gomez            08/04/20   Communication to KPMG off-shore team defining go-          0.2     $     384   $       76.80
                                              forward regarding adjusting our depreciation reports
                                              for tenant allowances / Leasehold improvements.


          Anthony Gomez            08/04/20   Senior associate review, as of 08/04/20, of fixed asset    3.8     $     384   $     1,459.20
                                              workpaper documentation to determine what tenant
                                              allowances / leasehold improvements should be
                                              removed from our depreciation reports.
          Anthony Gomez            08/07/20   Perform FBAR (Report of Foreign Bank and Financial         0.8     $     384   $      307.20
                                              Accounts) research to assure the company is compliant
                                              with reporting requirements as it pertains to foreign
                                              bank accounts.
          Anthony Gomez            08/10/20   Senior associate review, as of 08/10/20, of Tenant         0.3     $     384   $      115.20
                                              Allowance Calculation as it pertains to depreciation
                                              reports.
          Kim Liang                08/10/20   Communication with K. Miyake (LBD USA) regarding           0.5     $     528   $      264.00
                                              warrants as capital contributions.
          Anthony Gomez            08/11/20   Senior associate review, as of 08/11/20, of tenant         1.0     $     384   $      384.00
                                              allowance write-offs for items tenant allowances that
                                              exceeded assets placed into service.
          Kim Liang                08/12/20   Communications to K. Liang (KPMG) in response to           0.5     $     528   $      264.00
                                              K. Miyake's (LBD USA) question regarding warrants
                                              and tax basis.
          Kristin Ridgway          08/12/20   Perform research regarding tax basis for warrants          0.5     $     744   $      372.00
                                              focusing on Lucy Brand specifics in response to K.
                                              Miyake's (LBD USA) questions regarding LBD Parent.


          Anthony Gomez            08/12/20   Preparing supporting calculation for the Puerto Rico's     1.4     $     384   $      537.60
                                              Form 8858.
          Anthony Gomez            08/12/20   (2.2) Update, as of 08/12/20, the depreciation reports     3.6     $     384   $     1,382.40
                                              for tenant allowances that exceeded assets placed into
                                              service. (1.4) Update, as of 08/12/20, the taxable
                                              income for parking expense limitations.

          Anthony Gomez            08/13/20   Senior associate review, as of 08/13/20, concurrently      2.3     $     384   $      883.20
                                              updating the revised Form 8858 for the dual
                                              consolidated loss calculation.
          Kim Liang                08/17/20   Communications to K. Miyake (LBD USA) regarding            0.4     $     528   $      211.20
                                              treatment of warrants to partners of the Company.




KPMG LLP Monthly Fee Application                                                                                                          Page 14 of 20
                                   Case 20-11768-CSS                Doc 563-2          Filed 11/16/20          Page 15 of 22

                                                                        EXHIBIT C2

                                                          Lucky Brand Dungarees, LLC, et al.
                                                                   Case No. 20-11768
                                                   Tax Consulting Services (Federal, State, and Foreign)
                                                        July 29, 2020 through September 30, 2020


         Name                         Date      Description                                                   Hours       Rate        Amount

          Anthony Gomez             08/19/20    Update, as of 08/19/20, the duel consolidated loss            2.5     $     384   $      960.00
                                                calculation for LB PR.
          Jessica Chow              08/20/20    Update, as of 08/20/20, the research workpaper                2.4     $     384   $      921.60
                                                documentation for QIP research from the KPMG's
                                                WNT request lists / QIP assets / deletions / state
                                                depreciation amounts.
          Anthony Gomez             08/26/20    Update, as of 08/26/20, the proforma / statement detail       1.0     $     384   $      384.00
                                                for the Form 8858.

          Jessica Chow              08/28/20    Senior associate review, as of 08/28/20, concurrently         1.8     $     384   $      691.20
                                                updating the FAS Report received from KPMG off-
                                                shore team for QIP 15 years / 39 years.

          Stephen Buckley           09/07/20    Manager review, as of 09/07/20, concurrently updating         2.2     $     528   $     1,161.60
                                                of State workpaper documentation for state conformity
                                                / new QIP LHI class life change / Section 163j / state
                                                tax addback.
          Jessica Chow              09/25/20    Update, as of 09/25/20, per K. Miyake's (LBD USA)             2.2     $     384   $      844.80
                                                apportionment workpaper documentation to include
                                                our calculations for the state depreciation for states that
                                                conform to federal bonus but do not conform to QIP
                                                asset year life change.
          Jessica Chow              09/28/20    Senior associate review, as of 09/28/20, concurrently         0.6     $     384   $      230.40
                                                updating the FAS report for federal depreciation to 39
                                                years for states that do not conform to the class life
                                                change.
          Jessica Chow              09/29/20    Senior associate review, as of 09/29/20, concurrently         2.3     $     384   $      883.20
                                                updating the depreciation workpaper documentation
                                                with the 39 year federal depreciation for QIP.



                                   Total Tax Consulting Services (Federal, State, and Foreign)                30.3                $    12,333.60




KPMG LLP Monthly Fee Application                                                                                                               Page 15 of 20
                                   Case 20-11768-CSS           Doc 563-2        Filed 11/16/20         Page 16 of 22

                                                                   EXHIBIT C3

                                                       Lucky Brand Dungarees, LLC, et al.
                                                                Case No. 20-11768
                                                       2020-2021 USIT Compliance Services
                                                     July 29, 2020 through September 30, 2020


      KPMG's fee for 2020 - 2021 USIT Compliance Services will be $34 per return (to be billed monthly after completion of services) per the
      engagement letter date May 15, 2020.



      2020 - 2021 USIT Compliance Services August 1, 2020 through August 31, 2020                                            Fees
      Returns - 83 @ $34                                                                                                      $   2,822.00
      Total Requested for 2020 - 2021 USIT Compliance Services August 1, 2020 through August 31, 2020                         $   2,822.00

      2020 - 2021 USIT Compliance Services September 1, 2020 through September 30, 2020                                      Fees
      Returns - 84 @ $34                                                                                                      $   2,856.00
      Total Requested for 2020 - 2021 USIT Compliance Services September 1, 2020 through September 30, 2020                   $   2,856.00

                                          Total 2020 -2021 USIT Compliance Services                                           $     5,678.00




KPMG LLP Monthly Fee Application                                                                                                         Page 16 of 20
                                   Case 20-11768-CSS              Doc 563-2         Filed 11/16/20        Page 17 of 22

                                                                      EXHIBIT C4

                                                         Lucky Brand Dungarees, LLC, et al.
                                                                  Case No. 20-11768
                                                                   Retention Services
                                                       July 29, 2020 through September 30, 2020


        Name                        Date      Description                                                Hours       Rate        Amount

        Kim Liang                  08/07/20   (.4) Communication to K. Ridgway (KPMG) regarding          1.3     $     528   $      686.40
                                              needs for data to be incorporated into Declaration. (.3)
                                              Communications to LBD USA to access data
                                              regarding 90 day payments / any potential waiving of
                                              unpaid fees. (.6) Manager review, as of 8/7/20, of data
                                              received for incorporation into retention document.

        Monica Plangman            08/10/20   Review retention documents and send for internal           0.5     $     255   $      127.50
                                              review.
        Monica Plangman            08/12/20   Update Declaration to incorporate additional data          0.2     $     255   $       51.00
                                              received.
        Monica Plangman            08/27/20   (.5) Review and concurrently update data regarding 90      0.8     $     255   $      204.00
                                              day payments. (.3) Update retention files for data
                                              regarding 90 day payments.
        Monica Plangman            09/10/20   Reviewing emails regarding outstanding items in            0.2     $     255   $       51.00
                                              Declaration
        Monica Plangman            09/10/20   Communications to K. Ridgway (KPMG) regarding              0.5     $     255   $      127.50
                                              Declaration / timing of billings.
        Monica Plangman            09/14/20   Perform research and update Declaration accordingly.       0.5     $     255   $      127.50


        Monica Plangman            09/14/20   Updated, as of 9/14/20, retention documents /              0.4     $     255   $      102.00
                                              communicated to outside bankruptcy counsel.
        Monica Plangman            09/16/20   Review email from Debtors' counsel regarding               0.1     $     255   $       25.50
                                              retention.
        Monica Plangman            09/16/20   Request and gain approval internally for retention         0.2     $     255   $       51.00
                                              documents.

                                           Total Retention Services                                      4.7                 $    1,553.40




KPMG LLP Monthly Fee Application                                                                                                          Page 17 of 20
                                   Case 20-11768-CSS            Doc 563-2        Filed 11/16/20       Page 18 of 22

                                                                    EXHIBIT C5

                                                        Lucky Brand Dungarees, LLC, et al.
                                                                 Case No. 20-11768
                                                               Fee Preparation Services
                                                      July 29, 2020 through September 30, 2020



      Name                           Date     Description                                             Hours       Rate        Amount

       Jessica Chow                08/13/20   Meeting with S. Kim, M. Moore and S. Buckley            0.4     $     384   $      153.60
                                              (KPMG) to discuss timekeeping requirements during
                                              the bankruptcy as required by the Court.
       Steven Kim Kim              08/13/20   Meeting with J. Chow, M. Moore and S. Buckley           0.4     $     288   $      115.20
                                              (KPMG) to discuss timekeeping requirements during
                                              the bankruptcy as required by the Court.

       Stephen Buckley             08/13/20   Meeting with J. Chow, S. Kim and M. Moore (KPMG)        0.4     $     528   $      211.20
                                              to discuss timekeeping requirements during the
                                              bankruptcy as required by the Court.

       Matt Moore                  08/13/20   Meeting with J. Chow, S. Kim and S. Buckley             0.4     $     288   $      115.20
                                              (KPMG) to discuss timekeeping requirements during
                                              the bankruptcy as required by the Court.
       Teresa Williams             09/21/20   Update, as of 09/21/20, assigned portion of July /      1.1     $     165   $      181.50
                                              August Lucky Brands fee application to include data
                                              received from professionals as of 08/31/20.

       Teresa Williams             09/22/20   Updated, as of 09/22/20, assigned portion of July /     3.9     $     165   $      643.50
                                              August Lucky Brands fee application to include data
                                              received from professionals as of 08/31/20.

       Teresa Williams             09/22/20   Continue, from earlier in the day, updating assigned    0.4     $     165   $       66.00
                                              portion of July / August Lucky Brands fee application
                                              to include data received from professionals as of
                                              08/31/20.


                                              Total Fee Preparation Services                          7.0                 $    1,486.20




KPMG LLP Monthly Fee Application                                                                                                    Page 18 of 20
                                   Case 20-11768-CSS          Doc 563-2        Filed 11/16/20       Page 19 of 22

                                                                  EXHIBIT D

                                                       Lucky Brand Dungarees, LLC, et al.
                                                                Case No. 20-11768
                                                        Summary of Out of Pocket Expenses
                                                     July 29, 2020 through September 30, 2020


                             Category                                                                Amount
                             Airfare                                                            $             -
                             Lodging                                                            $             -
                             Meals                                                              $             -
                             Ground Transportation                                              $             -
                             Miscellaneous                                                      $             -
                                                 Total                                          $             -




KPMG LLP Monthly Fee Application                                                                                    Page 19 of 20
                                   Case 20-11768-CSS     Doc 563-2        Filed 11/16/20   Page 20 of 22

                                                             EXHIBIT D1

                                                  Lucky Brand Dungarees, LLC, et al.
                                                            Case No. 20-11768
                                                     Detail of Out of Pocket Expenses
                                                July 29, 2020 through September 30, 2020


         Name                           Date   Description                                                     Amount




                                               Air Fare Subtotal                                           $        -




                                               Lodging Subtotal                                            $        -




                                               Meals Subtotal                                              $        -




                                               Total Ground Transportation                                 $        -




                                               Miscellaneous Subtotal                                      $        -


                                               Total Out of Pocket Expenses                                $        -




KPMG LLP Monthly Fee Application                                                                                        Page 20 of 20
              Case 20-11768-CSS                 Doc 563-2      Filed 11/16/20        Page 21 of 22



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

    --------------------------------------------------------    x
                                                                :
    In re:                                                      : Chapter 11
                                                                :
    Lucky Brand Dungarees, LLC, et al., 1                       : Case No. 20-11768 (CSS)
                                                                :
                             Debtors.                           : (Jointly Administered)
                                                                :
                                                                :
    --------------------------------------------------------    x

              DECLARATION PURSUANT TO RULE 2016-2 OF THE
            LOCAL RULES OF BANKRUPTCY PROCEDURE FOR THE
    UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE


                 I, Kristin Ridgway, being duly sworn, deposes and says:


             1. I am a Certified Public Accountant and a managing director of KPMG LLP (“KPMG”), a

professional services firm.


             2. By the Order dated October 21, 2020, KPMG was retained to provide tax compliance and

consulting services to the above captioned debtors and debtors-in-possession (the “Debtors”) pursuant to

Sections 327(a) and 328(a) of title 11 of the United States Code, Rule 2014(a) of the Federal Rules of

Bankruptcy Procedure and Rule 2014-1 of the Local Rules of Bankruptcy Practice and Procedure of the

United States Bankruptcy Court for the District of Delaware effective as of June 29, 2020. I submit this

Declaration in conjunction with KPMG’s first monthly fee application (the “Application”) for allowance

of compensation for services rendered and reimbursement of expenses incurred for the period July 29,

2020 through September 30, 2020.


             3. I have personally performed some of the services rendered by KPMG to the Debtors and


1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
Lucky Brand Dungarees, LLC (3823), LBD Parent Holdings, LLC (4563), Lucky Brand Dungarees Stores, LLC
(7295), Lucky PR, LLC (9578), and LBD Intermediate Holdings, LLC (7702). The Debtors’ address is 540 S Santa
Fe Avenue, Los Angeles, California 90013.
            Case 20-11768-CSS           Doc 563-2       Filed 11/16/20        Page 22 of 22



am very familiar with the work performed by the professionals of KPMG for the Debtors.


           4. I have reviewed the foregoing Application and the facts set forth therein are true and

correct to the best of my knowledge, information and belief. Moreover, I have reviewed Rule 2016-2 of

the Local Rules of Bankruptcy Procedure for the United States Bankruptcy Court for the District of

Delaware, and submit that the Application substantially complies with such Rule.


               I declare under the penalty of perjury that the foregoing is true and correct.


Executed this 16th of November, 2020.



                                                         /s/ Kristin Ridgway
                                                         Kristin Ridgway
                                                          KPMG LLP
                                                         550 South Hope St., Suite 1500
                                                         Los Angeles, CA 900071




                                                    2
